326 S.W.3d 553 (2010)
STATE of Missouri, Respondent,
v.
Willie BATES, Defendant,
Donald Hawkins c/o Safety National Casualty Corporation, Surety/Appellant.
No. ED 93339.
Missouri Court of Appeals, Eastern District, Division Two.
November 23, 2010.
Nick A. Zotos, Saint Louis, MO, for Surety/Appellant.
Brad Elkin, Office of the Circuit Attorney, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Safety National Casualty Corporation, as surety of an appearance bond, appeals from a bond forfeiture judgment. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for *554 our decision. We affirm the judgment under Rule 84.16(b).